DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 9/18/2020 for application number 17/024,846. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.


Claim Objections
Claim 8 is objected to because of the following informalities:  
There is a double comma (,,) in line 1 of this claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are claiming a computer program product comprising one or more computer readable storage media.  The specification discloses in paragraph [0100] a computer readable storage medium, as used herein, is not construed as being transitory signal per se.  However, the claims recite a computer readable storage device, which is not explicitly defined in the specification, thus the broadest reasonable interpretation of the claimed invention is not limited by the specification.  Thus, the device can potentially include the signal per se.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 4, 6 – 8, 11, 13 – 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (U.S. Patent 11,063,745) (Du hereinafter) in view of Mohalik et al. (U.S. Publication 2021/0194890) (Mohalik hereinafter).
10. 	As per claim 1, Du teaches a computer-implemented method for workload orchestration in a multi-cloud environment, the method comprising:
orchestrating and managing a workload in a decentralized multi-cloud environment using one or more smart contracts [“The cloud provider 202-1 and cloud provider peers 202-2, . . . 202-N implement smart contract functionality for multi-cloud service automation.” col. 7, lines 61 – 63; “Any one of the ledger members can add a remote workload to the system by first sending a workload request to all of the other ledger members. Each such member cloud that is willing to undertake the workload notifies the requesting cloud and the requesting cloud selects one of the notifying clouds. A cloud service contract is then generated and the workload is deployed to the appropriate cloud. Upon completion of the workload or under other conditions, the requesting cloud can delete the workload. The status of the workload during execution may be reflected in one or more blocks that are entered into the distributed ledger collectively maintained by the ledger members,” col. 10, lines 28 – 39; “encryption services specified as part of a smart contract can include at least partial payload encryption and/or field level encryption for peer-to-peer workflows,” col. 10, lines 61 – 64] ;
measuring, by a competency measurement component, competency of cloud services based on one or more predefined cloud benchmarks, a consensus network, and the one or more smart contracts [“The cloud provider peers 202-2, . . . 202-N validate resources and tasks and calculate a provider reputation based on the resources, tasks and consumer service execution statistics. Such information is provided to the cloud consumer 105 in step 704. The information generated in step 704 may be generated in response to both 702 and 703. Such information may be signed by the respective cloud provider peers 202-2, . . . 202-N. In step 705, the cloud consumer 105 generates a reputation gauge block with the signed reputation calculations received from the cloud provider peers 202-2, . . . 202-N. The cloud provider peers 202-2, . . . 202-N in step 706 utilize a consensus mechanism to pick up peers to validate the new block and update the on-chain ledger,” col. 16, lines 5 – 17; “a cloud service automation system is built across multiple clouds. The cloud service automation system may be permissioned blockchain based, and includes smart contracts for registering and validating cloud resources, for measuring network connections, for creating a consensus-based cloud service reputation system, for assigning cloud service contracts in a P2P trusted way, etc. The cloud service automation system further provides an off-chain unified monitoring system to provide auditable statistics of cloud resources, services and applications,” col. 18, lines 33 – 42; provider reputation mapped to competency].
Du does not explicitly disclose but Mohalik discloses generating an orchestration plan that is a best fit for the workload [“Blockchains and smart contracts are used in a system including multiple computing agents that need to collaborate to ensure trusted transactions in a distributed, computing environment. In some embodiments, the solution proposed herein involves the generation of a smart contract with local plans forming a global plan. The smart contract when executed between the multiple local agents, which are defined as nodes of the blockchain system, ensures that the execution of the actions by each one of the computing agents is trusted by the other agents. In one exemplary embodiments, local plans (obtained independently, or derived from a global plan) are recorded as a smart contract for the multiple agents,” ¶ 0030];
validating and updating, by the consensus network and the one or more smart contracts, the generated orchestration plan [“The validation and consensus mechanisms run between the multiple computing agents of the system ensure that an action is allowed to be executed by a respective agent when all the dependencies to one or more other actions or conditions are fulfilled,” ¶ 0030]; and
executing the generated orchestration plan [“When the computing agent is allowed to carry out an action, it requests a plan executor to execute the action.” ¶ 0030].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Du and Mohalik available before the effective filing date of the claimed invention, to modify the capability of managing a distributed ledger for multi-cloud service automation as disclosed by Du to include the capability of managing workflows using smart contracts as disclosed by Mohalik, thereby providing a mechanism to improve system effectiveness by coordinating distributed agents via secure ledger capabilities.
11. 	As per claim 4, Du and Mohalik teach the computer-implemented method of claim 1.  Du further teaches issuing, by a computing device, an alert notification to a user when final measurement results are stored on a ledger [“After the service execution is done, the client application 204 can invoke the metric aggregation service 242 to generate metric summaries. The summary of smart contract metrics for a period of execution may be later used to generate a service fulfillment report which may be required alongside the service contract to calculate the reputation score for the service execution,” col. 14, line 66 – col. 15, line 5; “The monitoring agent 213 is fully configured by the client application 204 to have a specific monitoring interval, a list of metrics to monitor, and a messaging queue to which monitoring data should be pushed to such that the metric collection service 240 of the client application 204 can consume all the metric data being pushed to that message queue,” col. 15, lines 18 – 24; data push suggests a notification to the client].
12. 	As per claim 6, Du and Mohalik teach the computer-implemented method of claim 1.  Du further teaches receiving updated workload templates from a user; submitting the updated workload templates to one or more cloud providers; updating the orchestration plan based upon the updated workload templates; and validating, by the consensus network, the updated orchestration plan [“The FIG. 3 flow diagram is assumed to be initiated by a cloud provider administrator of cloud provider 202-1 via the client application 204 running on a cloud of the cloud provider 202-1. In step 301, the cloud provider 202-1 publishes a resource with a proof of resources to the cloud provider endorsing peers 202-2, . . . 202-N. The cloud provider endorsing peers 202-2, . . . 202-N in step 302 generate the resource validation workloads for validating the requested resources, and provide the resource validation workloads to the cloud provider 202-1. The cloud provider 202-1 in step 303 executes the workloads utilizing cloud resources of its associated cloud or clouds. The peer workload results are broadcast to the cloud provider endorsing peers 202-2, . . . 202-N in step 304. The cloud provider endorsing peers 202-2, . . . 202-N sign the results and proof of resources and send such to the cloud provider 202-1 in step 305. The cloud provider 202-1 then generates a resource validation block (e.g., a resource validation smart contract 260) with the signatures of the cloud provider endorsing peers 202-2, . . . 202-N in step 306. In step 307, the cloud provider endorsing peers 202-2, . . . 202-N pick up the peer(s) to validate the new resource validation block and update the on-chain ledger,” col. 11 line 65 – col. 12, line 21; cloud provider administrator mapped to user, resource with a proof of resources mapped to template]
13. 	As per claim 7, Du and Mohalik teach the computer-implemented method of claim 1.  Du further teaches issuing a charge notification to a user based on the orchestration plan, wherein the orchestration plan is stored in a ledger, and wherein issuing the charge notification comprises: retrieving the charge notification from one or more cloud providers based on the orchestration plan; and issuing the notification, by a user interface, to the user, alerting the user of the charge, wherein the notification comprises: cloud service usage data, and access to the orchestration plan, the workload, and the orchestration plan attributes [“The client application 204 runs locally on each cloud of the cloud provider 202-1, providing an interface between cloud service users and the cloud services automation system.” col. 7, lines 12 – 14; “In order to provide service automation, various digital assets are stored in the blockchain ledger 212 … The service contracts information may include, for each service contract: a service start time, duration and actual completion time; a service cost; cloud resources utilized by the service; and encrypted access credentials. The currency information may include money or other form of payment that is used to pay for the cloud resources. The currency information may be dynamically increased or decreased as desired by the cloud providers,” col. 7, lines 15 - 38].
14.        As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
15.        As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
16.        As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
17.        As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
18.        As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
19.        As per claim 19, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.
20.        As per claim 20, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.
21.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Du and Mohalik in further of Han (U.S. Publication 2021/0327007) (Han hereinafter).
22. 	As per claim 2, Du and Mohalik teach the computer-implemented method of claim 1.  Du and Mohalik do not explicitly disclose but Han discloses wherein the executing of the generated orchestration plan comprises: automatically signing and managing user contracts for cloud providers based on predetermined user settings [“Optionally, the step that when computer executable instruction is executed, the first smart contract for managing the target electronic contract is deployed in the blockchain based on the creation information includes the following: the user identification information of each signatory user is obtained from the creation information; the first smart contract is deployed based on the obtained user identification information of the signatory user and the predetermined signature position identification algorithm; and the step that a second smart contract corresponding to each signatory user of the target electronic contract is determined includes the following: the associated target contract address information is obtained from the association relationship of the user identification information and the contract address information, stored in the blockchain, of the signatory user based on the user identification information, included in the first smart contract, of the signatory user; and the second smart contract corresponding to the obtained target contract address information is determined as the second smart contract corresponding to the signatory user.” ¶ 0141].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Du, Mohalik and Han available before the effective filing date of the claimed invention, to modify the capability of managing a distributed ledger for multi-cloud service automation as disclosed by Du and Mohalik to include the capability of signing methods of electronic contract as disclosed by Han, thereby providing a mechanism to improve system efficiency by coordinating smart contracts among multiple systems and users.
23.        As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
24.        As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
25.	Claims 3, 5, 10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Du and Mohalik in further of Huang (U.S. Publication 2019/0377660) (Huang hereinafter).
26. 	As per claim 3, Du and Mohalik teach the computer-implemented method of claim 1.  Du further teaches outputting, by order peers, final measurement results [“a cloud service automation system is built across multiple clouds. The cloud service automation system may be permissioned blockchain based, and includes smart contracts for registering and validating cloud resources, for measuring network connections, for creating a consensus-based cloud service reputation system, for assigning cloud service contracts in a P2P trusted way, etc. The cloud service automation system further provides an off-chain unified monitoring system to provide auditable statistics of cloud resources, services and applications,” col. 18, lines 33 – 42].
Du and Mohalik do not explicitly disclose but Huang discloses displaying, by a user interface on a computing device, the final measurement results to a user [“a method of testing a blockchain technology solution, including selecting a network size; selecting a workload level; operating said blockchain technology solution using a network of nodes at said network size and with a workload at said workload level; determining the blockchain solution's security and privacy level, including information about a set of potential flaws in the blockchain solution, including the number of potential flaws and the severity of each determined potential flaw, and information about the privacy mechanism used in the blockchain solution, including a measurement of the effectiveness of the privacy mechanism, and graphically displaying a result of the determining step,” ¶ 0015].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Du, Mohalik and Huang available before the effective filing date of the claimed invention, to modify the capability of managing a distributed ledger for multi-cloud service automation as disclosed by Du and Mohalik to include the capability of blockchain testing as disclosed by Huang, thereby providing a mechanism to improve system efficiency by displaying measurement results.
27. 	As per claim 5, Du and Mohalik teach the computer-implemented method of claim 1.  Du further teaches retrieving cloud service usage data of a workload from one or more cloud providers; generating a report, based on the retrieved cloud service usage data [“the client application 204 as described above includes metric collection service 240 and a metric aggregation service 242. The metric collection service 240 is responsive for collecting metric monitoring reports from corresponding monitoring agents 213, via the message queue server 209. The metric collection service 240 uses the monitoring agent IDs to categorize received metric monitoring reports according to which monitoring agent generated the metric monitoring report. When the monitoring agent IDs are the same as the service contract IDs, this simplifies the process for determining which service contract the different metric monitoring reports belong to. If the monitoring agent IDs are different from the service contract IDs, the metric collection service 240 may maintain a table or other mapping between monitoring agent IDs and service contract IDs. The metric monitoring reports form the execution metrics history for a given service execution.” col. 14, lines 26 – 42].
Du and Mohalik do not explicitly disclose but Huang discloses displaying, by a user interface, the report to a user [“a method of testing a blockchain technology solution, including selecting a network size; selecting a workload level; operating said blockchain technology solution using a network of nodes at said network size and with a workload at said workload level; determining the blockchain solution's security and privacy level, including information about a set of potential flaws in the blockchain solution, including the number of potential flaws and the severity of each determined potential flaw, and information about the privacy mechanism used in the blockchain solution, including a measurement of the effectiveness of the privacy mechanism, and graphically displaying a result of the determining step,” ¶ 0015].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Du, Mohalik and Huang available before the effective filing date of the claimed invention, to modify the capability of managing a distributed ledger for multi-cloud service automation as disclosed by Du and Mohalik to include the capability of blockchain testing as disclosed by Huang, thereby providing a mechanism to improve system efficiency by displaying measurement results.
28.        As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
29.        As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
30.        As per claim 17, it is a media claim having similar limitations as cited in claims 3 and 4.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claims 3 and 4 above.
31.        As per claim 18, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193